J-A04019-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DONALD E. TUOMI, ADMINISTRATOR OF             IN THE SUPERIOR COURT OF
THE ESTATE OF MARGARET C. TUOMI,                    PENNSYLVANIA
DECEASED

EXTENDICARE, INC., EXTENDICARE
HEALTH FACILITIES, INC., D/B/A
HAVENCREST NURSING CENTER,
EXTENDICARE HEALTH FACILITY
HOLDING, INC., EXTENDICARE HEALTH
SERVICES INC., EXTENDICARE HEALTH
NETWORK, INC., EXTENDICARE
HOLDINGS, INC., KATHLEEN GASTAN,
AN INDIVIDUAL; KENRIC MANOR FAMILY
LIMITED PARTNERSHIP D/B/A KENRIC
MANOR

APPEAL OF: EXTENDICARE, INC.,
EXTENDICARE HEALTH FACILITIES,
INC., D/B/A HAVENCREST NURSING
CENTER, EXTENDICARE HEALTH
FACILITY HOLDING, INC., EXTENDICARE
HEALTH SERVICES, INC., EXTENDICARE
HEALTH NETWORK, INC., EXTENDICARE
HOLDINGS, INC.

                                                   No. 865 WDA 2014


               Appeal from the Order Entered April 24, 2014
           In the Court of Common Pleas of Washington County
                    Civil Division at No(s): 2013-1583


BEFORE: BOWES, WECHT, AND STRASSBURGER,* JJ.

JUDGMENT ORDER BY BOWES, J.:                       FILED APRIL 07, 2017

     The Supreme Court vacated our decision in this case and remanded it

for reconsideration in light of Taylor v. Extendicare Health Facilities,




* Retired Senior Judge assigned to the Superior Court.
J-A04019-15



Inc., 147 A.3d 490 (Pa. 2016). We reverse and remand to the trial court for

further proceedings.

       The relevant history of this appeal was set forth in this Court’s June

18, 2015 Opinion affirming the trial court’s order overruling Appellants’

preliminary objections in the nature of a motion to compel arbitration.

Tuomi v. Extendicare, Inc., 119 A.3d 1030 (Pa.Super. 2015), vacated and

remanded, 2016 Pa. LEXIS 2565 (Pa. November 15, 2016). In affirming the

trial court’s refusal to compel arbitration, this Court relied upon our decision

in Taylor v. Extendicare Health Facilities, Inc., 113 A.3d 317 (Pa.Super.

2015), which held that Pa.R.C.P, 213(e) and 42 Pa.C.S. § 8301(a) required

consolidation of wrongful death and survival actions for trial.

       However, our Pennsylvania Supreme Court reversed this Court’s

decision in Taylor, holding that Pa.R.C.P. 213(e) conflicts with the Federal

Arbitration Act (FAA) and is pre-empted.      Taylor, 147 A.3d at 510.      The

Court held that Section 2 of the FAA mandates that state courts compel

arbitration of claims subject to a valid arbitration agreement, even at the

expense of judicial efficiency. Id. The Supreme Court in Taylor remanded

the case to the trial court to afford the parties “the opportunity to litigate

whether there is a valid and enforceable arbitration contract in accord with

generally applicable contract defenses and the FAA’s savings clause.” Id. at

513.




                                     -2-
J-A04019-15



        Executor   asserted   fact-based    defenses   to   the   validity   and

enforceability of the arbitration agreement that were not addressed by the

trial court.    Therefore, we remand to the trial court to address those

defenses.

        Order reversed. Case remanded. Jurisdiction relinquished.

        Judge Wecht did not participate in the consideration or decision of this

case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2017




                                      -3-